Appeal Dismissed and Memorandum Opinion filed October 26, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00356-CV

                     DONALD E. KILPATRICK, Appellant
                                         V.
                NOBLE CAPITAL SERVICING LLC, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1088694

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed February 22, 2017.

      The clerk’s record was filed May 8, 2017. No reporter’s record has been filed
in this case. The court reporter informed this court that appellant has not made
arrangements to pay for the reporter’s record. On June 21, 2017, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof that he had requested the record and paid or made arrangements to
pay for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.

      On August 8, 2017, the court ordered appellant to filed a brief by September
7, 2017. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief
was filed.

      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Supreme Court of Texas issued Misc. Docket No. 17-9091, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.

      As a result, on September 19, 2017, the court issued another order regarding
appellant’s brief. We stated that if appellant did not file a brief by October 2, 2017,
the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). No brief was filed.

      Accordingly, the appeal is dismissed.



                                   PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan.




                                          2